ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to AFCP 2.0
	The after final amendment submitted with the after final consideration pilot request on June 9, 2022 will not be treated under AFCP 2.0. The after final amendment cannot be reviewed and a search conducted within the guidelines of the pilot program. The after final amendment will be treated under pre-pilot procedure.
Response to Declaration under 37 C.F.R. § 1.132
	The declaration filed June 9, 2022 is in response to the March 10, 2022 Final Rejection arguing the rejection under Inaguma (see Declaration paras. 5-11). The rejection under Inaguma was of record in the October 26, 2021 Non Final Rejection (see pgs. 3-4). 
	The affidavit or other evidence filed after final action, but before or on the date of filing a Notice of Appeal will not be entered because applicant failed to provide a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented. See 37 CFR 1.116(e).
Response to Proposed Claim Amendments
	The proposed claim amendments filed June 9, 2022 appear to overcome the 112(b) rejections of claims 1 and 6, but do not overcome the 102(a)(1)/102(a)(2)/103 rejection under Inaguma or the 103 rejection over Wang.
Proposed Claims Filing Date
June 9, 2022
Amended
1, 6
Cancelled
2
Pending
1, 3-6
Withdrawn
4, 5
Rejected
1, 3, 6


	The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because they raise new issues that would require further consideration and/or search. For the purposes of appeal, the proposed amendments will not be entered and an explanation of how the new or amended claims would be rejected is provided below.
Response to Proposed Arguments
Applicant's proposed arguments directed to the prior art rejections filed June 9, 2022 have been fully considered but they are not persuasive.
Inaguma
	The applicant argues that while Inaguma teaches the relative density of each ingot was 99.9% in [0111], [0066], [0067], [0157], [0158], Inaguma is silent to which portion of the ingot was tested, such that Inaguma does not anticipate a relative density of 99.9% in multiple test pieces of the ingot (Remarks pg. 7 paras. 2-4).
	The examiner respectfully disagrees. Absent evidence to the contrary, the entirety of the ingot would be expected to have the density of 99.9% taught by Inaguma ([0111]). This includes a density of 99.9% in test pieces cut from the circumference, center, and between the circumference and center in a radial direction of 30 mm thick discs cut from a front end, center, and rare end of the sintered molybdenum material. 
Wang 
	The applicant argues Wang states the molybdenum alloy target has a density of more than 99.0% ([0009]), but is silent to which portion of the target was tested to obtain this measurement (Remarks pg. 9 para. 3, pg. 10 para. 3).
	The examiner respectfully disagrees. Absent evidence to the contrary, the entirety of the alloy target would be expected to have the stated density of more than 99.0% (Wang [0009], [0026], [0042]). This includes test pieces cut from a location near a circumference, a location of a center, and a location between the circumference and the center in a radial direction of discs cut from a front end, a center, and a rear end of the sintered molybdenum material.
	The applicant argues the examples of Wang have a density of 99.0-99.8% (Table 1), which are outside the relative density claimed range (Remarks pg. 9 para. 3).
The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). Wang teaches a density of more than 99.0% ([0009], [0026], [0042]). This overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).
	The applicant argues that Wang disclose Mo powder with a particle size of 2 to 8 um mixed evenly with a mixer ([0011]), whereas applicant’s specification discloses a particle size of less than 3 um could result in a Mo sintered body failing to have a center position with an increase density in [0041] (Remarks pg. 10 para. 2).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a particle size of less than 3 um resulting int eh center lacking increased density) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims are directed to a “sintered molybdenum material” (claim 1 line 1) (i.e. product). Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2123(I). Want teaches a density of more than 99.0% ([0009], [0026], [0042]), which reads on the entirety of the ingot having a density of 99.9%.
Further, in applicant’s specification [0041] recites “An Fsss value of less than 3 um could result in a Mo sintered body failing to have a center portion with an increased density.” Emphasis added. Use of the term “could” indicates that it is possible (i.e. able to), but not required to, such that it does not necessarily happen. Evidence, such as experimental data, to support applicant’s above allegation that the Fischer particle size of 2 to 8 um in Wang [0011] (i.e. includes values of 3um or more) fails to have a center portion with an increased density has not been presented.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735